ORDER
PER CURIAM.
This appeal arises from a post-judgment equitable garnishment claim against First National Insurance Company of America (First National) by Renee Devereaux, Denise Devereaux, and Jennifer Feder (collectively Plaintiffs). In the underlying action, Plaintiffs obtained a judgment against Oliver Tryon (Defendant) in amounts totaling $728,000 following an automobile accident. Plaintiffs filed an equitable garnishment action against First National to satisfy the judgment in the underlying action. The trial court found in favor of First National on Plaintiffs’ petition for equitable garnishment. On appeal, Plaintiffs argue the trial court erred in entering judgment in favor of First National based on its finding that the “non-owned vehicle” exclusion applied and that First National’s policy did not provide coverage. We find no error and affirm the trial court’s judgment.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).